Citation Nr: 1035453	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.   Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for inguinal hernia. 

3.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to February 1981.

This appeal arose from May 2004 and November 2008 decisions of 
the Waco, Texas, Regional Office (RO).  The May 2004 decision, in 
pertinent part, denied service connection for low back 
disability, posttraumatic stress disorder (PTSD) and gout and the 
November 2008 decision denied service connection for inguinal 
hernia and denied a compensable rating for allergic rhinitis.   
 
In September 2008, the Veteran, accompanied by his 
representative, testified during a hearing before the undersigned 
Acting Veterans Law Judge at the local RO, in relation to his 
claims for service connection for low back disability, PTSD and 
gout.  A transcript of these proceedings has been associated with 
the Veteran's claims file.  As for the separately appealed claims 
for service connection for inguinal hernia and entitlement to a 
compensable rating for allergic rhinitis, the Board notes that 
the Veteran indicated on his June 2009 VA Form 9 that he did not 
want a Board hearing in relation to these issues.  

In a June 2009 decision the Board denied the Veteran's claims for 
service connection for low back strain and gout and remanded the 
claim for service connection for PTSD to the RO for further 
development.  The Veteran subsequently appealed the Board's 
denials to the Court of Appeals for Veteran's Claims (Court).  
Then, in a January 2010 order, the Court granted a December 2009 
joint motion from the parties calling for dismissal of the appeal 
for service connection for gout and remand of the appeal for 
service connection for low back disability back to the Board for 
compliance with the instructions in the joint motion.  
Accordingly, the claim for service connection for low back 
disability, along with the claim for service connection for 
inguinal hernia and the claim for increase for allergic rhinitis 
are the only issues currently before the Board.   
 
The appeal is REMANDED to the RO.  VA will notify the 
Veteran if further action is required.


REMAND

Regarding the Veteran's claim for low back disability, in the 
December 2009 joint motion the parties noted that the Board's 
interpretation of the report of a February 2004 VA low back 
examination as weighing against the Veteran's claim was 
problematic.  In the report, the examiner diagnosed the Veteran 
with lumbosacral strain and noted that in service, 30 years 
prior, the Veteran had incurred a soft tissue low back injury.  
The examiner then opined that it was less likely than not that 
the Veteran's current soft tissue injuries were not related to 
his military service.  The parties noted that the Board's 
inference that the examiner's double negative was a mistake and 
that he intended to indicate that the Veteran's current soft 
tissue injuries were less likely than not related to service was 
not adequately supported by the record.  Thus, the parties found 
that the Board did not have a clear medical opinion on which to 
rely in support of its denial of service connection for low back 
disability.  Consequently, the parties agreed that a clarifying 
opinion was necessary and that any prospective physician should 
provide an adequate rationale for his opinion.  

Given these findings, a remand is necessary so that a clarifying 
opinion may be obtained regarding whether a nexus exists between 
any current low back disability and the Veteran's military 
service.  

Regarding the Veteran's claim for inguinal hernia, the Veteran's 
April 1972 enlistment examination reflects that he had had a 
prior inguinal hernia repair in 1957, when he was approximately 
two years old.  Also, during a March 2006 VA history and 
physical, the Veteran reported that he had had an additional pre-
service hernia repair in 1968.  Additionally, the service medical 
records include an April 11, 1973 progress note, which indicates 
that the Veteran was complaining of pain in the left side of his 
stomach for the last three weeks.  It was noted that the Veteran 
had been operated on for an inguinal hernia and diagnostic 
impressions included pain from hernia scar, early recurrent 
hernia and rule out prostatitis.  Also, an April 2006 VA 
operative report reflects that the Veteran received left inguinal 
hernia repair surgery.  

The April 2006 hernia repair constitutes evidence of current 
inguinal hernia disability.  Also, the April 1973 note indicating 
that the Veteran received an inguinal hernia repair shows that an 
inguinal hernia was manifest in service.  Additionally, although 
prior hernia repair was noted on the Veteran's entrance 
examination, and thus, the inguinal region was not found to be 
sound on entry, given that there is evidence of current hernia 
disability, the Board finds that a medical examination is 
necessary to determine whether the pre-existing hernia was 
aggravated beyond natural progression by the Veteran's military 
service.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Regarding the Veteran's claim for increase for allergic rhinitis, 
the Board notes that this disability is rated under Diagnostic 
Code 6522.  This code provides that allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side, is rated as 10 percent disabling.   
Allergic or vasomotor rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97.  

During an October 2009 VA ear, nose and throat consultation, the 
Veteran complained of airway obstruction and the examining 
physician found that the Veteran had edematous mucosa.   
Additionally, the physician indicated that a CT scan was being 
scheduled in 4 to 6 weeks to assess the Veteran's condition while 
on medical therapy.  Since the record of this CT scan has not 
been associated with the claims file and since a CT scan can 
detect the presence of polyps and certain other types of nasal 
obstructions, the Board finds it necessary to obtain the record 
of the CT scan prior to final adjudication of the Veteran's 
claim.  Additionally, as the case is being remanded anyway, the 
Veteran should be afforded a VA examination to assess the current 
severity of his allergic rhinitis.  During the examination the 
examiner should make a specific finding as to whether the Veteran 
has greater than 50 percent obstruction of both nasal passages or 
complete obstruction of one nasal passage.    

Prior to obtaining the above opinion and VA medical examinations, 
the RO should obtain any outstanding VA medical records 
pertaining to the Veteran's low back disability, inguinal hernias 
and allergic rhinitis.  The RO should also attempt to obtain any 
additional outstanding, pertinent private medical records 
appropriately identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available clinical records of 
the inguinal hernia surgery that the Veteran 
underwent around March or early April 1973.   

2.  Obtain any outstanding VA medical records 
pertinent to the claims for service 
connection for low back disability and 
inguinal hernia and to the claim for increase 
for allergic rhinitis.  In particular, the RO 
should obtain any available record of a CT 
scan of the sinuses, which took place after 
October 2009.  The RO should also ask the 
Veteran to identify any additional sources of 
treatment or evaluation for low back 
disability, inguinal hernia and/or allergic 
rhinitis and should secure copies of complete 
records of the treatment or evaluation (which 
are not already of record) from all sources 
appropriately identified. 

3.  After the development requested above has 
been completed to the extent possible, send 
the complete claims file back to the VA 
physician who examined the Veteran's low back 
in February 2004 (if the physician is 
available).  After reviewing the claims file, 
including the service medical records, the 
February 2004 examination report and opinion, 
and any additional pertinent information 
added to the file since the February 2004 
examination, the physician should provide a 
clarifying opinion as to whether it is at 
least as likely as not (i.e. a 50% chance or 
greater) that the Veteran's current low back 
disability is related to his military 
service.  The physician should clearly 
explain the rationale for the opinion given. 

4.  If, and only if, the February 2004 VA 
examiner is unavailable, arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
Veteran's current low back disability.  The 
Veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests should be 
performed.  The examiner should then provide 
an opinion whether any current low back 
disability is at least as likely as not 
(i.e. a 50% chance or greater) related to the 
Veteran's military service.  The examiner 
should clearly explain the rationale for the 
opinion given.

5.  Arrange for the Veteran to be examined by 
an appropriate physician to determine whether 
his pre-existing inguinal hernia increased in 
severity during service. The Veteran's claims 
file, to specifically include the service 
treatment records (including the enlistment 
and separation examinations, the April 11, 
1973 progress note and any available clinical 
records of the hernia operation received by 
the Veteran); and post service treatment 
records, to include March 2006 to June 2006 
VA records of inguinal hernia repair and 
follow-up treatment, must be reviewed by the 
examiner in conjunction with the examination.  
Following examination of the Veteran and 
review of the claims file, the examiner must 
opine whether or not the Veteran's inguinal 
hernia increased in severity beyond any 
natural progression during his active 
service.  The examiner should explain the 
rationale for his finding.

6.  Arrange for a VA examination by an 
appropriate physician to determine the 
current severity of the veteran's allergic 
rhinitis.   The Veteran's claims file should 
be made available for review by the VA 
examiner in conjunction with the examination.  
Any indicated tests should be performed.  The 
examiner should specifically indicate, in 
terms of a numerical percentage, the level of 
obstruction present in each nasal passage.  
The examiner should also indicate whether any 
nasal or sinus polyps are present.   

7.  Readjudicate the claims.  If they remain 
denied, issue an appropriate supplemental SOC 
and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

	(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


